 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDtherefrom and take certain affirmative action designed to effectuate the policies ofthe Act-Upon the basis of the above findings of fact, and upon the entire recordin the case,the Trial Examiner makes the followingCONCLUSIONS OF LAW1InternationalWoodworkers of America,AFL-CIO,isa labor organizationwithin the meaning of Section 2(5) of the Act2 By inducing and encouraging employees of T Smith&Son, Inc, NeptuneSupplies,Inc, and Wm France,Fenwick & Company,Limited, to refuse in thecourse of their employment to perform work for their respective employers, an ob-ject thereof being to force and require T Smith & Son, Inc, to cease doing businesswith Montmorency Paper Company,Inc, and Montreal Shipping Company, Lim-ited, or in the alternative with Anglo Newfoundland Development Company, Lim-ited, an object thereof being to force and require Neptune Supplies, Inc, to ceasedoing business with Montmorency Paper Coiripany, Inc, and Montreal ShippingCompany, Limited, or with any person or persons on or in control of the SSBest-wood,an object thereof being to force and require Wm France, Fenwick & Com-pany, Limited, to cease doing business, directly or indirectly, with MontmorencyPaper Company, Inc , Montmorency Shipping, Limited, Montreal Shipping Company,Limited, or in the alternative with Anglo Newfoundland Development Company,Limited,the Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b) (4) (A) of the Act3The aforesaid unfair labor practices are unfairlabor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act[Recommendations omitted from publicationThayer,Inc ofVirginiaandInternational Hod Carriers',Build-ing and Common Laborers'Unionof America,Local UnionNo 453, AFL-CIOCase No 5-CA-1257November 20, 1959DECISION AND ORDEROn December 10, 1958, Trial ExaminerEugeneE Dixon issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and wasengaging incertainunfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Interme-diate Report attached heretoThereafter, the Respondent filed excep-tions to the Intermediate Report, together with a supporting brief.The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committedTherulings are hereby affirmedThe Board has considered the Interme-diate Report, the exceptions and brief, and the entire record in thecase, and finds merit in one of the Respondent's exceptionsAccord-ingly, the Board adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the modifications set forth belowTHE RE31EDYOne evening during the strike, strikers Vincile Perkins and RogerLacy approached nonstriking employees Bobby Baughman andBobby Layne and asked them to cease working and join the strike125 NLRB No 25 THAYER, INC. OF VIRGINIA223During the course of the conversation, Perkins and Lacy invitedBaughman and Layne to "come on outside . . . if either of you thinkyou can whip us." [sic] Further, the nonstrikers were told that theymight get hurt if they went back to work.Following the abandonment of the strike, Lacy was interviewed andreinstated by the Respondent.At that time, the Respondent had noknowledge of Lacy's part in the aforementioned incident, although itlearned of Lacy's participation about a month after that employee'sreinstatement.However, Perkins was denied reinstatement becauseof this incident.The Trial Examiner found that Perkins had engaged in misconduct.We adopt this finding in the absence of exceptions by the GeneralCounsel.'The Trial Examiner nevertheless recommended that Per-kins be reinstated, on the ground that the Respondent had condonedPerkins' misconduct by reinstating and retaining the "equally guilty"Lacy.We find merit in the Respondent's exception to this finding.Condonation reflects an employer's willingness to "wipe the slateclean" and to continue an employee in good standing despite thatemployee's misconduct.2However, an employer, by waiving its rightto terminate as tosomeemployees, does not thereby waive this right astoallemployees in the same category .3Under the circumstances ofthis case, we find that the Respondent was justified in denying rein-statement to Perkins and that it did not condone Perkins' misconductby reinstating and retaining Lacy.Accordingly, we shall not orderthe Respondent to reinstate Perkins.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Thayer, Inc. ofVirginia, Bluefield, Virginia, its officers, agents, successors, and as-signs, shall :1Member Fanning dissents from the conclusion that Perkins engaged in such heinousmisconduct as to warrant a denial of reinstatement and from the majority'sinferencethat the Trial Examiner did, in fact, make such a finding. The Trial Examiner foundonly that the Company had condoned any "transgression" of which Perkins may havebeen guilty.Itwas therefore unnecessary for the Trial Examiner to decide the legalquestion whether misconduct of the type required for a denial of reinstatement had beencommitted by Perkins. In Member Fanning's opinion, Perkins' conduct was not so seriousas to warrant a diminution of the Board's usual remedy,Efco Manufacturing, Inc.,108NLRB 245, 250, 261, particularlynecessary in this casein view ofthe Respondent'sflagrant violations of the Act.1 SeeThe Hoover Company,90 NLRB 1614, 1624-1625.Member Jenkins agrees thatPerkins is not entitled to reinstatement because of his misconduct.He is unable to findany evidence of condonation as he views that concept. See Member Jenkins' dissentingopinion inPlasti-Line, Incorporated,et al.,d/b/a Sign. Fabricators.123 NLRB 1471,and his concurrence in footnote2 in UnionTwist DrillCo., 124 NLRB 1143.3N.L.R.B. v. ClearfieldCheeseCo., Inc.,213 F. 2d 70, 75 (C.A. 3, 1954). 224DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain collectively with International Hod Car-riers',Building and Common Laborers' Union of America, LocalUnion No. 453, AFL-CIO, as the exclusive bargaining representativeof its employees in the appropriate unit concerning rates of pay,wages, hours of employment, and other terms and conditions of em-ployment, by refusing to meet with the Union, by granting unilateralwage increases, and by refusing to furnish the Union with wage andother data within the possession of the Respondent which are relevantto the Union's task as bargaining agent.4The following unit ofemployees is appropriate for collective bargaining:All production and maintenance employees at the Respondent'sBluefield, Virginia, plant, excluding office clerical employees, guards,watchmen, professional employees, and supervisors as defined in theAct.(b)Discouragingmembership in International Hod Carriers',Building and Common Laborers' Union of America, Local Union No.453, AFL-CIO, or any other labor organization, by refusing to rein-state any of its employees, or otherwise discriminating in regard totheir hire or tenure of employment or any term or condition ofemployment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist the aforementioned Union, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purposeof collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent that such rightmay be affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized by the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :('a)Upon request, meet and bargain collectively with InternationalHod Carriers', Building and Common Laborers' Union of America,Local Union No. 453, AFL-CIO, as the exclusive representative of allemployees in the aforesaid appropriate unit, concerning rates of pay,wages, hours of employment, and other terms and conditions of em-ployment, and if an understanding is reached, embody such under-standing in a signed agreement.(b)Furnish to the above-named Union wage and financial datawithin the Respondent's possession which are relevant to the Union'stask as bargaining agent.'4Member Rodgerswould requirethe Respondent to furnish the Union only with thenames, job classifications, and rates of pay for the employees in the bargaining unit.5See footnote4, supra. THAYER, INC. OF VIRGINIA225(c)Offerto the striking employees named in "Appendix A" of theIntermediate Report attached hereto, except Vincile Perkins, im-mediate and full reinstatement to their former or substantially equiv-alent positions, without prejudice to their seniority and other rightsand privileges, dismissing, if necessary, any person hired on or afterNovember 26, 1957, and make whole said striking employees for anyloss of pay they may have suffered by reason of the Respondent'srefusal, if any, to reinstate them, in the manner and according to themethod prescribed in section V of the Intermediate Report, entitled"The Remedy."(d)Post in conspicuous places, including all places where noticesto employees are customarily posted, at its plant in Bluefield, Virginia,copies of the notice attached hereto marked "Appendix." 6Copies ofsaid notice, to be furnished by the Regional Director for the FifthRegion, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof and main-tained by it for 60 consecutive days thereafter in conspicuous places.Reasonable steps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Fifth Region in writing,within 10 days from the date of this Order, what steps Respondent hastaken to comply herewith.'In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, enforcing an order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with InternationalHod Carriers', Building and common Laborers' Union of Amer-ica, Local Union No. 453, AFL-CIO, as exclusive bargaining rep-resentative of our employees in the appropriate emit, by refusingto meet with the Union, by granting unilateral wage increases,and by refusing to furnish the Union, upon request, with wageand other data within our possession which are relevant to theUnion's task as bargaining agent.The appropriate bargainingunit is :All production and maintenance employees of our Blue-field,Virginia, plant, excluding office clerical employees, 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDguards, watchmen,professional employees,and supervisorsas defined in the Act.WE WILL NOT discourage membership in the aforesaid Unionor in any other labor organization, by refusing to reinstate any ofour employees or by otherwise discriminating against them in re-gard to their hire or tenure of employment or any term or condi-tion of employment.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the right to self-organiza-tion, to form, join, or assist the aforesaid Union, or any otherlabor organization, to bargain collectively through representa-tives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any and all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized by the Act.WE WILL offer to all our striking employees, except VincilePerkins, immediate and full reinstatement to their former or sub-stantially equivalent positions, without prejudice to their sen-iority and other rights and privileges, dismissing, if necessary,any person hired on or after November 26, 1957, and make wholesaid striking employees for any loss of pay they may have suf,fered by reason of our refusal to reinstate them upon application.WE WILL, upon request, meet and bargain collectively with In-ternationalHod Carriers', Building and Common Laborers'Union of America, Local Union No. 453, AFL-CIO, as the exclu-sive bargaining representatives of all our employees in the ap-propriate unit, concerning rates of pay, wages, hours of employ-ment, and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding in a signedagreement.WE WILL furnish to the aforesaid Union wage and financialdata within our possession which is relevant to the Union's taskas bargaining agent.All of our employees are free to become, remain, or refrain frombecoming or remaining members of the aforesaid Union or any otherlabor organization.THAYER, INC. OF VIRGINIA,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material. THAYER, INC. OF VIRGINIAINTERMEDIATE REPORT AND RECOMMENDED ORDER227STATEMENT OF THE CASECharges and amended charges were filed by the International Hod Carriers',Building and Common Laborers' Union of America, Local Union No. 453,AFL-CIO, herein called the Union, on January 20, February 4 and 20, May 27,and June 25, 1958, all duly served on Thayer, Inc. of Virginia, herein called theRespondent.On the basis of these charges the General Counsel of the NationalLabor Relations Board, herein called the General Counsel and the Board, issued acomplaint by the Acting Regional Director of the Board's Fifth Region (Baltimore,Maryland) alleging that Respondent had committed unfair labor practices in viola-tion of Section 8(a)(3) and (5) of the National Labor Relations Act as amended,61 Stat. 136, herein called the Act.The complaint as amended at the hearing, in substance, alleges that from aboutSeptember 26, 1957, and thereafter Respondent refused to bargain with the Unionas the duly designated bargaining representative of Respondent's employees in anappropriate unit and refused to reinstate various employees who had made an uncon-ditional offer to return to work after having engaged in a strike caused by Respond-ent's unfair labor practices.Respondent's answer denies the commission of anyunfair labor practices.Pursuant to due notice, a hearing was held before the duly designated TrialExaminer at Bluefield, West Virginia, from July 15 through 24, 1958.All partieswere represented by counsel and afforded full opportunity to present evidence, ex-amine and cross-examine witnesses, make oral argument, and file briefs and proposedfindings of fact and conclusions of law. Briefs were received from both theRespondent and the General Counsel.On August 28, after the close of the hearing, the Board issued its decision inRa-RichManufacturing Corporation,121 NLRB 700, reversing its previously heldposition that theJenckscase, 353 U.S. 657, did not apply to Board proceedings.'Pursuant to the Board's new interpretation of theJenckscase I issued an order onSeptember 8, 1958, reopening the record herein and directing that the GeneralCounsel make available to the Respondent the statements which were refused at thehearing.I also gave Respondent 15 days in which to move to reopen the hearingin the event it was desired to cross-examine on the basis of said statements.Nomotion to reopen was made and the record herein is closed.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSRespondent is, and at all times material herein has been, a corporation dulyorganized and existing by virtue of the laws of the Commonwealth of Virginia,having its principal office and place of business at Bluefield, Virginia, where it isengaged in the manufacture and sale of juvenile furniture. In the course andconduct of its operations during the 12 months' period preceding the hearing,Respondent shipped goods and materials valued in excess of $50,000 from itsBluefield,Virginia, plant direct to points outside the Commonwealth of Virginia.Respondent admits and I find that Respondent is engaged in commerce within themeaning of Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternational Hod Carriers',Building andCommon Laborers' Union of America,Local Union No. 453, AFL-CIO, is a labororganizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESAlthough it was stipulated that the Respondent began its operations in Bluefieldin January 1957, the evidence shows that at least 7 employees had been hired inNovember and 12 in December 1956.2 In April 1957 the Union began its campaignIGreat Atlantic and Pacific Tea Company, National Bakery Division,118 NLRB 1280.2The November hirings appear from an exhibit listing Respondent's employees as ofNovember 25, 1957.The December hirings are taken from another exhibit showing thedates of hire and wage increases made in 1957. The significance of the discrepancy be-tween the stipulated starting date of operations and that reflected in the exhibits con-cerns evidence regarding the 1956 Christmas as a paid holiday to be referred to later. 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDto organize Respondent's employees.On September 10 the Union won bargainingrights in a Board-conducted election .3At the time that the ballots were counted and it became apparent that the Unionhad won the election a tentative bargaining date was discussed with September 26claimed as the earliest that the Company's attorney would be available.At thistime Thurmond Radford, consultant-conciliator of the International and the Union'sspokesman on the negotiating committee, told J. C. Turley, a labor consultantemployed by the Company, that he thought the Union had conducted a cleancampaign and that he was "opposed" to the Company's having granted wage in-creases during the campaign.Turley's reply was that to have withheld suchincreases would have been a violation of law and that just because the Union hadwon the election did not mean that the Company was going to stop doing things forthe employees on its "own." 4According to Turley's testimony about this discussion,he also commented to Radford that it appeared that the Union had won the electionand that the Company would like to begin bargaining as soon as possible.In his letter confirming September 26 as the first meeting date Radford stated,among other things,I should like to point out that there has been an unusually long delay since ouroriginal request for recognition as bargaining representative was made on May21. 1957.Under the circumstances, we believe that the best labor managementrelations can be achieved by devoting as much time as possible to the promptnegotiation and consummation of an agreement.Accordingly, you are advisedthat unless we are able to negotiate and execute an agreement resolving ourdifferences within the next sixty (60) days, our Organization will feel free toengage in concerted activities for the purpose of achieving this result.Prior to meeting with the union representatives, Respondent's negotiators 5 wereinformed by Respondent's president that the Company was operating at a loss andwas in no "position to grant general wage increases, or fringe benefits, involvingmoney"-that they (the negotiators) "had his authority to go ahead and negotiatea union contract covering rules and working conditions, recognition of theUnion,.but.not . . .:increases" in any respect whatsoever.The September 26 meeting took place as scheduled at the plant during workinghours.Subsequent meetings occurred in the evenings 6 on October 25 and November7 and 25.All but one of these dates again were claimed by Respondent as theearliest time open to one or another of its representatives.At the September 26 meeting the Union presented typed copies of its proposalsindicating at the time that its wage demands were left blank and would depend insome measure on the extent that the negotiations brought "the fringe benefits of theemployees in the plant up to par with those prevailing in the furniture industry."The essentials of the Union's initial demands were: (1) Dues checkoff; (2) sevenpaid holidays with double time if worked; (3) one week's vacation for 1 year ofwork, 2 weeks' for 2 years-discharged or quit employees to receive on a pro ratabasis the amount of leave earned; (4) grievance procedure ending in arbitration;(5) leaves of absence; (6) plantwide and work group seniority after 60 days; (7) com-pany contribution of 71/z cents per hour per employee to a health and welfare fund;and (8) 4 hours call-in and report time.At the Union's suggestion in this first meeting the negotiators proceeded to examineand discuss the Union's proposals article by article. Turley commented that theUnion's proposed contract "looked like a right substantial contract for an initial con-tract, that it appeared to (him) to represent fifteen or twenty years of bargainingsomewhere else, and (that) it would require considerable study by (the Company'snegotiators and their) principals before (the Company would) be prepared tonegotiate on it."The meeting lasted about 2 hours but was not long enough toafford an opportunity to cover the entire proposal.Nor was very much accom-9The appropriate unit within the meaning of Section 9 (b) of the Act is : All produc-tion and maintenance employees at Respondent's Bluefield, Virginia, plant, excluding alloffice clerical employees, guards, watchmen, professional employees, and supervisors asdefined in the Act.On September 18 the Board issued its certification.Thayer, Inc. ofVirginia, Case No. 5-RC-2239.* In his testimony Turley admitted making this statement.Whether it was at this timeor later during the negotiations is not clear.5Besides Turley representing Respondent there were, among others, John W. Gillespie,an attorney, and Philip J. Carney, the son of the Respondent's president.6In the first meeting Respondent objected to negotiations during working hours.Theevening meetings were the result. THAYER, INC. OF VIRGINIA229plishedin theway of agreement between the two parties.The Company readilyagreed to the recognition clause, Turley commenting that it could not bequestionedthat the Union was the bargaining agent of the employees for a period of 1 year.The Company also agreed to share with the Union the cost of printing for distribu-tionto each employee a copy of any collective-bargaining agreement that came outof thenegotiations.Aside from such minor or legally binding concessions,7 theUnion's proposalswere either rejected, set aside for further discussion, or for a latercounterproposal.As a reason for rejecting the Union's demand for any paid holidays the Companycited what it claimed was the practice in that respect in connection with the UnitedMineWorkers.The Union countered with the comment that the Company hadalready established a precedent for paid holidays by having paid the employees forChristmas Day in 1956.The rejoinder was that there were just a few employees atthat time and in effect that it was simply a Christmas present.As for the Union'svacation proposal, the Company indicated it was interested in something based on apercentage of the employees' gross annual income.According to Turley's statement to Radford at the end of the first meeting, theearliest date that the Company could meetagainwas on October 15. Radfordprotested the long period betweenmeetingsand referred to his letter requesting con-summation of a contract in 60 days.Turley replied that the Company was not"going to be in any hurry to negotiate (a contract) just so (the Union) can move onand organize another plant."He also said he resented what he interpreted as a strikethreat and commented that the Company was not "going to be pushed or shoved,"and "intended to negotiate fairly and in good faith on their contract and on (their)own proposals that (the Company) would have later."At the outset of the October 15 meeting Gillespie, the company attorney, madea statement about the Company's financial position coupled with a request thatnegotiations be deferred for a year .8Gillespie, claiming that the Company wasoperating at a loss, pointed out that the plant had been brought into the communityas a civic project to establish diversified industry; that some $600,000 had beenraised by public subscription with which to build the plant to be used as an induce-ment to an outside firm; that the Carneys had been invited to establish in Bluefiedand had borrowed money to equip the plant; and that "they were still in the processof training a lot of employees . . . and a great deal of the material which wasbeing produced was below standard . . . and . . . had to be burned." Gillespiealso indicated that the Company's "books were open.And that they would notbe able to paya generalwage increase."Radford replied that he realized the plantwas new, and that the Union would like to give "as much of a break" to the Com-pany as possible.He also reiterated that if the fringe benefits were brought "upto par with those prevailing in the furniture industry" the Union's wage demands"would be substantially less."From this point the negatiators proceeded with their article by article perusalof the Union's proposals.Again, little progress was made toward agreement.Radford indicated that he "intended to notify the Federal Mediation and Concilia-tion Service, and the Virginia Department of Labor."Turley said "We don't needthem" and added that he was "suspicious of those fellows."Gillespie suggestedputting a 2-hour limitationon the sessionsbut did not press it when the Union spokeagainst it.At the end of the meeting Gillespie said that he would write Radford as to whenhe would be available for another meeting.Outside,in aninformal discussionbetween the two, Gillespie said that it appeared that November 7 would be the firstopendate.In this same discussion Radford told Gillespie and Turley "that it wasgoing to take a substantial wage increase before they would be able to get overthe hump on the contract."As he stated, Radford then wrote to both the Federal and Stateagenciesreferringto his previous filing of the 60-day notice on September 23 and indicating the exis-tence of a dispute within the meaning of Section 8(d) of the Act.On October 22,7 Other examples of such concessions were that employees should not be required to taketime off to offset overtime worked, and the agreement to pay time and a half for all hoursworked in excess of 40 in any 1 week (both covered by requirements of the Fair LaborStandards Act).8 This is from Rad'ford's testimony. In his testimony Turley claimed that the requestfor a year's deferment was only with respect to wages and matters involving financialcost to Respondent. I see no need to resolve this conflict. Quite likely both versionsreflect each side's honest interpretation of the statement.535828-60-vol. 125-16 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDRadford wrote the Company complaining of the delay between meetings and inquir-ing if the tentative November 7 date was open.The Company's letter suggestingNovember 7 as the next meeting date crossed Radford's in the mail.The November 7 meeting took place as scheduled.The Union presented a revisedvacation proposal encompassing a percentage type base.The proposal called fora vacation period of the first 2 weeks in July of each year with payment of 2 per-cent of annual gross wages for employees with 6 months' to 3 years' employment.3 percent for 3 to 5 years' employment, and 4 percent for 5 years' or more employ-ment.It also provided for a pro rata payment to separated employees and thecrediting of total employment to laid-off employees who return to work.The Com-pany objected to the July period and the Union agreed to a more flexible period.The Company also objected to the qualifying period of employment and the progres-sive percentages involved.As a counterproposal the Company suggested a 2 per-cent payment after 1 year of service. In this connection Radford pointed out thatitwas his understanding that during the union campaign the Company had grantedpaid vacations to all employees with 60 days' service.Turley's reply was "that thatwas during the time when other plants in the area were closing down for vacationperiod, and that Mr. Carney just felt like giving them a vacation."Itwas in this meeting that the Union made its wage demands known-25 centsan hour across the board.Gillespie countered with another statement as to theCompany's inability to meet any wage or other cost demands.He again suggesteda year's moratorium on any bargaining involving money but this time suggestedthat at the end of that time the Company would "put in an appropriate wage increase,or negotiate a profit sharing plan."Radford's reply to this was that it appeared thatthe Company was trying to "crowd" the Union into a strike and that it would bean unfair labor practice strike because of the unilateral increases the Company wasgiving the employees.Gillespie commented that "Just because you won an electionin this plant is no sign we're going to stop doing things for our employees."TheCompany also indicates that it was not intimidated by any strike threats.Radfordthen said that since the Company was pleading financial inability, he wanted it toprovide the Union with "financial information and data to back up this position."When asked to specify what data he wanted, Radford said he wanted to consultcounsel.In addition to learning the wage demands of the Union at this meeting the Com-pany also inquired what the Union's fringe demands were.Radford stated thosethat he "attached the most importance to," naming 2 hours reporting and call-inpay,9 the vacation plan, paid holidays, and a proposal that the Company pay theBlue Cross-Blue Shield premiums the employees were carrying.The latter wasoffered as a substitute for the Union's original health and welfare proposal.At theend of the meeting, which came about 10:30 p.m., the Company gave the Unionits typed counterproposals.When Radford told the Company that he thought itwas about time they got serious in the negotiations, Turley replied, "I don't knowabout the union representatives, but the company representatives have already spentmore time on these negotiations than they had intended.Maybe we can wind itup at our next meeting."Radford had to attend a convention November 21, 22,and 23. Since the Company claimed it could not meet on any date before the 21st,itwas agreed that the next meeting would take place on November 25.The November 25 meeting, fourth and last of the fruitless negotiations betweenthe Company and the Union, took place as scheduled.After some discussion onthe Company's proposals, the Company again asked the Union to state its wage andfringe demands.Radford did so.The Company asked if these were the Union'sminimum demands. Radford replied, "That's a fair assumption."The Companythen caucused.When the meeting resumed, Gillespie again proposed that nego-tiations be deferred for 1 year on anything involving cost to Respondent.At thispoint Radford reviewed the negotiations as he saw them.He stated that whilepleading financial inability the Company had "been unilaterally granting wage in-creases to the employees at the plant, including (his) negotiating committeemen;that they were proposing no paid holidays and they previously paid holidays. .that they were offering a vacation plan that contained less than what they had paidthe employees prior to the negotiations."Radford continued, saying that theRespondent was offering less than the employees had enjoyed prior to selecting theUnion as their bargaining agent.He also stated that the Company was "bargainingin bad faith, and had just about exhausted (his) patience," and added that it lookedlike the Company was truing to force a strike.Receiving no offer to alleviate thesituation, Radford told his commitee, "We may as well go," which they did.9 The Union had reduced its demand from 4 hours to 2 hours. THAYER, INC. OF VIRGINIA231At noon next day in a parking lot near the plant the employees voted to strikeand did not return to work. Picketing began the next morning. Prior to the picket-ing,Radford called the employees across the road from the plant and "told themthat they had the right to peacefully picket the plant facilities, and that they werenot to engage in any coercion, intimidation, threats, violence, damage of property,not to bring any whiskey to the picket line, that it sometimes caused difficulties,and that (he) didn't want a large number of pickets across the road, that (he) wanteda small number of people there."On the day that the picketing started, a representative of the Federal Mediationand Conciliation Service called Radford and informed him that he had arranged tomeet with the Company on December 3 and wanted to meet with Radford onDecember 2.Neither meeting took place but not by reason of any action on thepart of the Union.On December 3, Radford called Gillespie about a meeting.Gillespie said "hedidn't see how he could meet that week." Radford then called Carney who said,"Maybe we can meet in the evenings" and promised to contact Gillespie and Turley.The latter called Radford back and said, "he didn't see anything to meet about";that the Company "was let down" by the Union "having left the meeting"; that theCompany had nothing in the way of money to offer and that to meet would be awaste of time.On December 11, Radford called Gillespie again and asked if the Companywanted to "continue.negotiations."Gillespie said he would check and callback.The next day he sent a wire to Radford stating that there had been "nochange" since Turley's conversation with him.On December 17, Radford calledTurley and asked if "there was any possibility of getting the negotiating committeestogether."Turley said "he didn't know of any change" and told Radford that anydecision by the Company about resuming negotiations was up to the elder Mr. Car-ney.Turley also said that he had refused another offer of the Conciliation Serviceto step in.The following day Radford called Gillespie to see if there was anychance of getting a meeting.Gillespie said, "It doesn't look like it."On December 31, Radford called Gillespie from Morgantown, West Virgina, andasked if there had been any change in attitude about meeting with the Union.Gilles-pie said if there was any change he was not aware of it. Radford said it does notlook like the Company wants to meet.Gillespie said, "No, it doesn't."The following day Radford wrote the West Virginia Department of Labor in aneffort to enlist its aid.On the same day he also wrote the Company referring tohis several past requests for a meeting and again offered "to meet and confer withrepresentatives of the Company for the purpose of negotiating further on the unre-solved issues.."On January 8, Radford went to see Gillespie in Tazewell andasked "if the Company had decided" to meet with the Union.Gillespie said heknew of no such decision.Radford also gave Gillespie some Board citations in-volving "unilateral changes in wages, hours and working conditions."On January9 the West Virginia Department of Labor wrote both parties offering its services ofmediation and conciliation.On January 12, Radford wrote the Company referringto his many previous unanswered requests for a meeting and again made such arequest.In a separate letter to the Company on the same date he asked the Com-pany to supply the Union with certain specified financial data which he describedas being "necessary in order that the Union may adequately analyze the Company'sfinancial ability or inability to grant wage increases, and for the purposes of collectivebargaining generally.li In this letter he also asked for the names, job classifications,and rates of pay for every employee in the bargaining unit.On January 17, Radford again wrote the Company requesting the names of allemployees granted unilateral increases since September 10, 1957, and the amountgranted in each instance. In a separate letter to the Company on the same date,Radford again requested a bargainng meeting.He also stated that he had beeninformed that the Company had declined the offer of assistance from the FederalMediation and Conciliation Service and in its place suggested that the West VirginiaDepartment of Labor be called in.Additional requests for a meeting were made tothe Company either orally or in writing by Radford on January 27 and 31 andFebruary 3, 5, 10, and 12.None of the Union's written requests for meetings or for10Requested at this time was1.Profit and loss statement for period January 1 to December 31, 1957.2.Opening and closing balance sheets for the same period.3.Detailed analysis of surplus account.4.Detailed explanation of current and future financial prospects. 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDinformation were ever acceded to or answered.Nor were any of its oral requests:granted.In the evening of February 12, Radford met with the striking employees whovoted to abandon the strike and return to work.Individual requests for reinstate-ment.were received by the Company on February 14 from all those named in thecomplaint except Nancy Parker,Harold L.Miller, and Albert Crist whose requestswere received by the Company on February 15.11Contentions and Conclusions on the Refusal to BargainThe General Counsel contends that "the pattern of the bargaining,when viewedas a whole . . . establishes that Respondent was adamant in its determination toretain unilateral control over the essential conditions of employment and thus fellfar short of satisfying the statutory requirement to bargain in good faith."In thisconnection,the General Counsel points to the unilateral increases granted the em-ployees from the time the Union became their certified bargaining agent and toRespondent's failure to produce financial data requested by the Union.Both theseitems are claimed by the General Counsel to be separate and independent violationsof the bargaining requirement of Section 8(a) (5) of the Act.They also are signif-icant when viewed as part of the entire picture, the General Counsel says,in show-ing Respondent's failure to bargain in good faith.This failure,according to theGeneral Counsel,is further demonstrated by (a) the limitation on the authorityof Respondent'snegotiators to bargain on anything involving cost to Respondent,(b) Respondent'sproposal to defer negotiations for a year,and (c)"Respondent'scareless and indifferent attitude toward negotiations."Furthermore,theGeneralCounsel contends,the Respondent's refusal to meet with the Union after the strikebegan "was not only a violation of Section 8(a) (5) in and of itself, but also clearlyreflects Respondent's determination not to deal with the Union from the outset."By the General Counsel's theory the strike which occurred was caused by andprolonged by Respondent's refusal to bargain and thus was an unfair labor practicestrike.The Respondent contends that the Company bargained in good faith to an impassewhich "arose primarily from matters involving money, including both wage ratesand certain fringe benefits."On this premise, of course,the strike was purely aneconomic strike.Besides engaging in "conduct which was inconsistent with thefree atmosphere conducive to successful bargaining," by starting and punctuatingitsbargaining with strike threats, the Union, according to Respondent,maneuveredtomake an economic strike appear to be an unfair labor practice strike.This it didby demanding records it hoped the Company would refuse.When it became ap-parent that the Company would make the records available,the Union's schemefailed and it dropped the matter.The unilateral increases complained about bythe Union and relied upon by the General Counsel as evidence of a refusal to bargainare defended by Respondent as simply a continuation of a company policy inaugu-rated before the advent of the Union and totally devoid of any purpose to undercutthe Union's status as bargaining agent of the employees.Respondent further con-tends that the Union sponsored and was responsible for various acts of misconductin connection with the strike(to be alluded to later herein)and that as a resultany obligation it had to bargain with the Union as suspended during the occurrenceof such acts.11Named as discriminatees in the complaint,as amended, were :George BandySylvia L. HarlessMilton F. McBrideGeorge E. BarrettJames A. HicksNancy ParkerWilliam L. BelcherAllan C. HildrethJ.A. PayneBernard BillingsMary J. HillKermit PenlandHarold W. BlankenshipEmory W. HowardVincile PerkinsClarence Leon BryantJames HowardR. J. RitterClyde F.BryantHoward G. HubbardTaylor E. RobertsHerbert ChapmanElbert M.HudginsMonroe SemansMildred ColeHarless JenningsFlora ShortAlbert CristCarrie M. KellerFannie M, StallardFloyd L. DaleEarl Roger LacyS. P.'ThompsonMaggie F. FarmerAda LesterKenneth WatkinsBob GarbishLucille LewisVivian A. WatkinsGarnet D. GoodmanJosephine Loretta LockhartWilliam C.WilliamsDenver GraybealHarry L. MillerChester WorkmanLucy A. HaleJames E. MitchemDean O. WrightDavid A. HallLora J. Munsey THAYER, INC. OF VIRGINIA233In substance, I agree with the General Counsel's contentions. I believe and findthat the record as a whole shows by a preponderance of the evidence that Respondentdid not approach or fulfill its bargaining obligation in good faith as required by theAct.12Superficially, it may appear that Respondent was simply engaging in hard bargain-ing which conceded little or nothing as was its right under the law.But the incon-sistencies of its bargaining positions and the anomalies of its attitudes belie thelegality of its motives.For instance, at the outset of the negotiations Turley statedthat the Union's demands appeared to him to be such as to request 15 or 20 yearsof bargaining elsewhere and would require considerable study before the Companywould be ready to negotiate on them.Yet after spending less than 8 hours in bar-gaining sessions and before the Company had presented its counterproposals Turleycommented that the Company had already spent more time in negotiations than ithad intended.Likewise, notwithstanding Turley's comment to Radford about theCompany's desire to get started on negotiations as soon as possible after the election,this eager attitude apparently had no effect on the setting of the bargaining dates-even the first one.Nor, apparently, did it prevail when Gillespie sought to limitthe period of the bargaining sessions to 2 hours.Later on, moreover, Turleyindicated that the Company was going to be in no hurry to negotiate a contract thusenabling the Union to "move on and organize another plant."Evidence such asthiswhen viewed in the context of the entire record leaves me with the impressionthat the Company was something less than enchanted with the Union and the con-cept of collective bargaining.But there is nothing in the law that requires anemployer to love the Union which has been certified as the collective-bargainingagent of his employees; the law only requires that he bargain with such a union ingood faith.The nice point in this type of case always is to determine when distastefor the Union really had developed and been translated into a resolution not toengage in genuine bargaining or to enter into a contract. In this connection here,I believe that the circumstances surrounding the individual wages increases grantedby Respondent provide the key to the question.There are two divisions in Respondent's plant, the wood division directed byWalter Waaranen, and the mattress and metal division directed by Q. W. Tanner,both of whom have the title of superintendent.All wage raises are made by theforeman, usually in concert with either of the superintendents who are independentof each other in authority over their own divisions.According toWaaranen'stestimony, merit increases are based on the employees' "production and the qualityof their workmanship."There is no doubt, and I find that most of the employeeswere informed of this fact when they were hired.As noted, the Company had people working for it as early as November 1956.By the end of December 1956, the evidence shows a total of 19 hires. In the monthof January 1957, the Company hired some 25 people. Seventeen were hired inFebruary and twenty-six in March.By the end of March, the Company had madeonly a total of nine individual increases, six in April and three in March.But inApril, the month that the union campaign began, 45 individual increases were given.Thereafter, except for the month of July (when only 5. increases were given) thenumber of increases per month were 25 in May, 30 in June, 33 in August, 41 inSeptember, 33 in October, and 4 in November.13During 1957 approximately 227individual increases were given by Respondent to about 148 different employees.During that period the highest number of employees on the payroll at any one timewas 163 as of September 1, 1957.At the time the strike started there were about154 people on the payroll.These figures raise some questions even when viewed without the aid of the sur-rounding circumstances.Rather than merit increases, the extent of these increasescertainly give them the appearance of a general wage increase.Also the sharp gainin the incidence of the increases coinciding with the advent of the Union's organizingcampaignin April would seem to indicatesomeconnection between the two.Butmore damaging to Respondent in this connection is the inconsistency of its positions12 SeeBonham Cotton Mills, Inc.,121 NLRB 1.235, where the Board, on the basis ofthe totality of the record which included unilateral acts by the Respondent, a lack ofsufficient authority in its bargaining agent, and other conduct found that "Respondentdid not bargain in good faith, but merely entered into sterile discussions with the Union,"and did not make "a reasonable effort to reach an agreement as required by the Act."laWaaranen became superintendent of the wood division about July 1, 1957, havingworked with the previous superintendent during the month of June.Waaranen explainedthe small number of increases in July on the basis of his then unfamiliarity with the workof the individual employees. 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein.While claiming financial inability to grant any concession involving cost,14the Company was giving enough individual increases to equal or exceed a generalwage increase.Moreover, while claiming that these increases were based on theimproved quality and quantity of individual production, the Respondent was alsoprotesting to the Union the high incidence of faulty production that was occurringand complained about other shortcomings of the employees.15For these reasons,and considering the record as a whole, I am convinced that Respondent's actionsregarding the wage increases it granted during the union campaign and after ithad been certified as the collective-bargaining agent of the employees were motivatedin substantial part by the desire and purpose to undercut and discredit the Unionas the bargaining agent of the employees and so find.However, even if I were toconclude that the increases would have been made in the same amount and numberregardless of the Union's appearance in the plant, I would still find that by continuingto make them after the Union became the certified bargaining agent of the employeesand after the Union protested the making of them, as it did on more than oneoccasion, the Company was committing an unfair labor practice within the meaningof Section 8(a)(5) of the. Act.May Department Stores, d/b/a Famous-BarrCompany v. N.L.R.B.,326 U.S. 376, 385;N.L.R.B. v. Armstrong Cork Company,211 F. 2d 843 (C.A.5); Beacon Piece Dyeing and Finishing Co., Inc.,121 NLRB953.Having found that Respondent refused to bargain with the Union as indicatedit is apparent, and I find, that said refusal to bargain was the direct cause of thestrike which began on November 26. Thus, from its inception, the strike was anunfair labor practice strike. I also find that Respondent's conduct after the strikecommenced further violated its obligation under the Act to bargain and tended toprolong the strike.Not only did Respondent's failure, after the strike began, toacknowledge or accede to any of the Union's numerous requests for meetings con-stitute further violations of its duty to bargain, but its failure to supply at least theprofit and loss statement and balance sheets and payroll data requested by the Unionin its letters of January 12 and 17, constitute further and independent violationsof its duty to bargain.N.L.R.B. v. Truitt Mfg. Co.,351 U.S.149; Shoreline Enter-prises,117 NLRB 1619. In reaching these conclusions I have considered and re-jected as being without merit Respondent's contention than numerous acts of violence,vandalism, and misconduct in connection with the strike were sponsored by theUnion and consequently suspended any obligation on the part of Respondent tobargain with it.To show the Union's connection with and responsibility for saidconduct, the following evidence was adduced:According to the testimony of Lloyd Cackler, a witness called by the Respondent,early in the strike "Red" Warner, the then business agent of the Union, told Cuckler(who was then striking but later abandoned the strike to return to work) that thestrikerswere "going to have to get rough" if they expected to keep people fromcrossing the picket line.On another unidentified occasion, Warner told the strikersthat "the union would protect them on anything that they done."Warner did nottestify.James H. Moorehead, another of Respondent's witnesses, testified on direct exami-nation that he heard strikers on the picket line make the statement that they oughtto get rough to which Warner agreed saying that "probably they'd have to get roughwith them before they could stop them from entering."On cross-examination, how-ever,Moorehead testified that Warner's reply to the suggestion by the strikers thatthey ought to get rough was "that would be one way of handling them."Mooreheadalso testified that on another unidentified occasion Warner had said that the Union"would stand behind (the strikers) in anything that was done, they would pay thefines if anything happened."Moorehead also testified that at a union meeting heheard some strikers make the suggestion that they would have to get rough and thatRadford commented "that was one way of doing it."ClarenceMatthews testified that one morning soon after the strike started, heheard Radford tell a group of strikers, "I'll get you out of anything you do up tomurder." In his testimony, Radford categorically denied the statement.Herbert Dillon, another of Respondent's witnesses. testified that he heard com-ments by strikers about "getting tough or tougher" but that he never heard suchremarks by either Warner or Radford.14Even such a minor and remote one as paying the employees the difference betweentheir rate of pay and that earned by them when called for jury duty was rejected bythe Company in the negotiations.'a Turley testified that one of the serious problems confronting the Company at thetime of negotiations was absenteeism. THAYER, INC. OF VIRGINIA235Early in the morning of January 13 a crowd of strike sympathizers, estimated byvarious witnesses to be anywhere from 50 to 500 strong, collected at the plant.Asthe nonstriking employees began to arrive trouble commenced.Car windows werebroken, cars were stoned, and one car was overturned after having hit one of thepeople in the crowd. By 6:45, the turmoil had ceased and the crowd had left or wason its way.Cuckler testified that it was still dark as he arrived at the plant thatmorning about 6:45. Several cars were leaving.About 125 yards from the planthe saw Warner's car, a gray Studebaker, parked at a gas station. John D. Dority, Jr.,a witness called by Respondent, testified that he arrived at the plant that day at6:30.The crowd was blocking the entrance so he put his car in low gear and"pushed on through."As they proceeded someone broke a side window. Peoplewere "hollering and hammering on the car," and rocks pelted it all the way down tothe plant.A few minutes later he was standing in the office of the plant watchingas the crowd left.The office was situated about 90 feet from the highway uponwhich the departing traffic was moving.Among the cars he saw leave wasRadford's-a black and white Buick.16He could not see the occupants of the car,however.Dority also testified that as he turned into the driveway to the plant thatday he saw 20 or 30 people he could recognize as employees of the plant.ClarenceMatthews, another striker who had abandoned the strike to return towork and who arrived at the plant at about 6:30 on January 13, testified that hiscar was stoned and he was cursed as he pushed through to the plant in low gear.He named eight individuals he was able to recognize in the crowd at that time,among them being "Red" Warner, the union business agent.Another witness for Respondent, William T. Johnson, testified that by the time hearrived at the plant on January 13, the car had already been turned over.A bigcrowd was blocking the entrance so he "busted on in, and they just scattered."A rock broke his right window. Johnson claimed to have recognized George Bandyand Doug Harris, the former "scratching around there getting rocks as fast as hecould, and throwing them." Johnson also saw Taylor Roberts, Fannie Stallard, andLucy Hale there.He also placed Radford at the scene that morning."'Charlie Hollingsworth, another nonstriking employee who was called by Respond-ent, testified that he had ridden to work on January 13 with the above William T.Johnson.As they drove through to the plant he recognized two strikers standing atthe side of the driveway-Taylor Roberts and George Bandy.He saw neither onethrow anything.Two other pieces of evidence complete the picture of the Union's alleged sponsor-ing of and responsibility for the strike misconduct:1.On at least one occasion Radford was seen taking pictures of the nonstrikingemployees' cars as they were leaving the plant.2.About a week after he abandoned the strike and returned to work on January 7,according to Cuckler's testimony, two strikers, Henry Neal and one South, came intoa restaurant that Cuckler helped out at in his spare time and ordered a glass ofmilk.There were other customers in the place at the time.Neal told South (inCuckler's hearing), "We can't get him in here, we'll have to wait 'till we get himoutside."With that they went outside and joined several other strikers amongwhom was "Red" Warner. After about 5 minutes the group left.In rebuttal for the General Counsel, Fannie Stallard testified, among other things,how she came to the plant to picket on January 13 with Lucy Hale between 6 and6:30; how they found the strangers there who informed them they were taking overthe picketing; how they went back to Asbury's store with their picket signs; howwhen they came out of the store they found Bill Spencer who had been hit by oneof the incoming cars and who wanted to see a doctor; how they took 'him to adoctor in Pocahontas who examined him and told them to take him to a hos-pital; how they drove first to "Red" Warner's home some 9 or 10 miles out ofPocahontas and some 15 to 18 miles from the plant and told Warner about the situa-tion at the plant; and how he told them he would go down to investigate.In his testimony Radford denied being at the plant that morning or for thatmatter being in the Bluefield vicinity at all that day.Taylor Roberts also deniedbeing present.He testified that he was in Cincinnati on that date.16another of Respondent's witnesses, Ronald Tanner, the driver of the car which wasturned over, also testified about seeing Radford's car on that morning which he de-scribed as green on the body and cream or gray on top. The car he saw was "approxi-mately that description.""On cross-examination Johnson was asked why he had not named Radford as beingamong those present in the statement he had given the. Board. Johnson replied that hehad only been asked about employees being present. 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe foregoing evidence, in my opinion, is insufficient to show that the Unionsponsored or was responsible for the misconduct occurring in connection with thestrike and I so find.The evidence is too vague, conflicting, and indefinite to proveRespondent's contention.Seeing automobiles that look alike is not unusual thesedays.And to rely upon the remarks attributed to Warner and Radford about gettingthe employees off for anything they did in connection with the strike (even if made)without more details as to the circumstances under which they were made and whatelsewas said would be unwarranted. Besides lacking details as to when and wheresome of these remarks were supposed to have been made, the witnesses were unableto testify as to anything else that was said by either of the two union representativesor anyone else concerned. I specifically reject the testimony regarding the remarkattributed to Radford and credit his denial thereof. I also find that Warner's remarkin substance simply agreed that one possible way of keeping people from crossingthe picket line was to engage in violence-a self-evident fact. In concluding as I doI rely in part on testimony by Radford and several of the General Counsel's wit-nesses that both Radford and Warner gave repeated and detailed admonitions tothe strikers against engaging in any misconduct.As for the remarks about getting tough, a comment that getting "tough" with thenonstrikers "would be one way of handling them" can hardly be said to indict theUnion in this matter. In rejecting the testimony about the presence of both Radfordand Warner at the disturbance of January 13 I am swayed by Radford's testimonydenying his presence and that of Fannie Stallard about her trip with the injuredSpencer to Warner's home that morning. I also have been influenced by some in-consistencies in Respondent's evidence and by what I consider to be some inherentimprobabilities therein.For instance, Johnson, who placed Radford at the scene onJanuary 13, testified also that he saw George Bandy as he drove in that morning,"scratching around there getting rocks as fast as he could, and throwing them."Yet Hollingsworth, who rode in with Johnson that morning, saw Bandy standing bythe side of the driveway, throwing nothing.Also, several of Respondent's witnessestestified that it was dark when they arrived at the plant on January 13 18 and thatthey drove on through without stopping, usually under a barrage of rocks.Yetmany of these people testified how they recognized several strikers-Matthewsnamed 8 and another claimed to have recognized 20 or 30.More credible andplausible to me is the testimony of Bernard Booth who testified that on the way inhe did not see anyone he knew-that he was too scared to look and did not havetime to look anyway and besides it was "fairly dark." 19Respondent also contends that the Union's connection with and responsibility forthe strike misconduct is further established by "its failure to disaffirm it" whichfailure implies "acquiescence and condonation."A similar theory was rejected inN.L.R.B. v. B.V.D. Company, Inc.,237 F. 2d 545 (C.A., D.C.).Having disposed of the question of the Union's responsibility for the strike mis-conduct, there remains the matter of its effect on the Company's obligation toreinstate individual employees 20Respondent contends that "the evidence is over-whelming that strikers regularly engaged in blocking of ingress and egress by stand-ing in the middle of the Company's driveway and forcing cars entering or leavingthe plant to go around them and pass through a water hole filled with roofing nails.By engaging in this conduct they were both blocking ingress or egress and engagingin malicious damage to property."That the pickets stood in the middle of the drive-way to the plant singly or in pairs is clearly established by the evidence.The evi-dence also establishes that at some point in the strike someone had thrown a quantityof roofing nails in driveway.But the evidence, notwithstanding these facts, doesnot in my opinion establish that the pickets were "blocking ingress or egress" or thatthey "engaging in malicious damage to property."18 It hardly requires an almanac to recognize how dark it must have been at 6 :30 inthe morning on January 13, only a matter of days past the winter solstice with itslongest night of the year.10 Several of Respondent's witnesses identified none on this occasion. In this groupwere Herbert Dillon, Harding Thompson, Herbert Asbury, and Luther Underwood. Thelatter testified, ". . . it was dark, I could not tell who was there. . . ..He also testifiedthat it was way after 7 o'clock before it became light.20 The strike, being an unfair labor practice strike, imposed upon Respondent the re-sponsibility of reinstating the striking employees upon their unconditional offer to returnto work, displacing if necessary, anyone hired after the strike began.Consequently byfailure to comply with the strikers' mid-February unconditional offers to return to work,Respondent violated Section 8(a) (3) of the Act. THAYER, INC. OF VIRGINIA237The access driveway to the plant presumably came out of the plant propertyperpendicularly to the highway.There was a high spot in the center of the drive withruts or declivities on both sides caused by the wear of traffic in and out of the plant.During wet weather these depressions would fill up with water and at times weremuddy.Whether there were two ruts on each side of the center or only one I amunable to determine from the record.However, the evidence is clear and I do findthat the driveway was wide enough to accommodate two cars abreast and that carsoften came down the driveway from the highway in that manner and came out tothe highway the same way.I also find on the basis of Fannie Stallard's uncon-troverted testimony that the sheriff advised the pickets to stand in the center islandof the drive as "the safest place not to block the traffic"and where the cars couldpass on each side of them.The evidence also shows that the pickets on thedriveway usually carried a flashlight.According to some of the Respondent'switnesses the pickets flashed the light in the eyes of the drivers, trying to blindthem.This was denied by the General Counsel's witnesses who claimed their onlypurpose in using a light was to protect themselves from oncoming cars in the dark-ness.There was also some testimony by Respondent'switnesses to the effect thatthe pickets often cursed them as they drove through the picket line.The GeneralCounsel'switnesses also denied this with the unanimous claim that they never spokeat all to the people passing through the line.While I have some doubts about the pristine purity with which the GeneralCounsel's witnesses would have me believe they deported themselves in the strike,I am of the opinion,nevertheless,that none of this evidence reflects conduct ofsufficient seriousness to cause a forfeiture of the right of reinstatement of any ofthe strikers involved.At the most,the only impediment suffered by the employeescrossing the picket line would appear to have been a sense of inconvenience or irri-tation.The conclusion I have reached about this matter might be different if itwere shown that the pickets were responsible for the presence of the roofingnails inthe driveway or knew of their presence.21But this was not shown.Vincile Perkins is one of the strikers who has already been denied reinstatementby Respondent on the basis of information concerning misconduct toward twothen nonstriking employees.Under the doctrine of.Rubin Bros. Footwear, Inc.,et al.,99 NLRB 610, an employer's good-faith belief that such conduct occurredwould be an adequate defense to a requirement of reinstatement unless the GeneralCounsel came forward with evidence showing that the conduct did not occur.Thefacts regardingPerkins are these:RogerWalker, Respondent'spurchasing agent, was informed by one of thenonstriking employees that her son,an 18-year-old boy by the name of BobbyBaughman and his 18-year-old friend,Bobby Layne, both nonstriking employeesof Respondent,had been accosted by strikers Vincile Perkins,Roger Lacy,and twoother young men one night during the strike at a store frequented by young people.According to the report,Perkins had invited Baughman and Layne to come outsideand fight.The storekeeper had ordered Perkins and Lacy to leave and had toldBaughman and Layne to leave by the back door to evade their molesters.Thisinformation was passed on to Superintendent Tanner in whose department Perkinsworked.Bowman,the storekeeper,testified that Perkins and others were outside in front ofhis store.Perkins asked Bowman if they could come in and talk to Baughman andLayne.Bowman told them they could not, that he did not want any trouble there.Inside the store Bowman told the two youngsters that the fellows outside seemed"to be kind of mad at you about this strike, and I would not go out there until theyleft."He also testified that Perkins and his group left before closing time and thathe could not recall whether they ever came into the store.Baughman testified that the group(Perkins,Lacy,Randolph Scott, and BobbyWard) came inside and brought up the subject of the Union.Someone, Baughmanwas unable to remember who, said, "if either of you think you can whip us, comeon outside."Someone also said thatif theydid not stopworking they "might gethurt."In the conversation the boys agreed to stay out until the first of the year.22Baughman further testified that "everybody was friends when they left.They didnot have anything against us and we did not have anything against them."Laynetestified that while Perkins did most of the talking on this occasion, he believed that21One of the pickets who later abandoned the strike and returned to work testifiedthat while he was on strike he saw some nails-in the driveway and kicked them out sayinghe did not believe in such things.22 This they did. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDLacy tendered the invitation to come outside.He also testified that "it was a friendlyconversation.as it developed."Perkins denied making any threats on this occasion or hearing any made.23Ac-cording to his testimony, he told Baughman that they were out on strike and would"appreciate it if he'd stay out with" them.Lacy's testimony corroborated Perkins.Neither Perkins' nor Lacy's version sounded convincing to me. I credit Baughmanand Layne.At the end of the strike, Perkins was interviewed regarding reinstatement byTanner along with other strikers among whom was James Mitchem. Tanner toldMitchem at this time that he could not be rehired until a West Virginia indictmentagainst him was dismissed.No mention, however, was made to Perkins at thistime regarding the Baughman-Layne incident.Later,Tanner learned that theCompany had filed an NLRB charge against Perkins.On May 15, Lacy wasrecalled to work by the Company.24Nothing about this matter was ever mentionedto Lacy until sometime in June when he was questioned about it by the companyattorneys in the preparation of their defense.Even though I find that Baughman and Layne were threatened with harm if theydid not join the strike and that Perkins was involved in the matter, I believe andconclude that on the record herein to deny him reinstatement on this ground wouldbe unjust and is not required by the Act.While the evidence shows that Perkinsdid most of the talking, it would appear that Lacy was the one who tried to startthe fight.It seems to me that both Lacy and Perkins were equally guilty in thismatter.The Company has seen fit to take the position that Perkins is not worthyof rehire yet at the same time his equally guilty partner is obviously acceptableto the Company and is back on the job. It seems to me that by this conduct, theCompany has condoned Perkins' transgression and has waived any right to resisthis reinstatement or other remedy to which he may be entitled. I so find.Of those strikers listed in the complaint as having been discriminated againstby Respondent, the Respondent's witnesses named eight who were at the scene ofthe January 13 trouble.Those eight were Fannie Stallard, Lucy Hale, Carrie Keffer,Loretta Lockhart, Taylor Roberts, Bernard Billings, William Williams, and GeorgeBandy.All of them except Bandy were merely identified as being at the scene,either at the side of the driveway or in the crowd generally.Bandy, however, wasclaimed to have been throwing rocks 25The testimony of Roberts, Stallard, and Hale, as far as their presence at theplant that morning was concerned, has been set forth.26 Lockhart testified that shewas home in bed until 8:30 that morning and did not get to the plant until noonthat day.Carrie Keffer testified that as she arrived at the plant she saw Stallardand Hale leaving. She went to the fire,27 and had a few words with Elbert Hudgins.At about that time the Tanner boy "came flying off the highway into the crowd."Somebody hollered, "Oh, God, he hit somebody." She turned and saw a man gettingup.Keffer left and went home.Billings testified that he was home on January 13, 32 miles from the plant. RonaldDillon was supposed to have picked him up but did not do so.Williams also testi-fied he was home in bed. Bandy testified that he got to the plant about 6:40.Haleand Stallard were still there.He stayed about 10 or 15 minutes and left.He heardrocks thrown but denied throwing any himself.With respect to all of the above eight except Bandy, it seems to me that the evi-dence (regardless if I should find all of them present which conflict I deem itunnecessary to resolve) is insufficient to show participation on their part in theillegal activity.All that the record shows is that they were there as was theirpractice at that hour throughout the strike. I so find.With respect to Bandy, however, I must resolve the conflict between Matthewsand Johnson on the one hand and Bandy on the other. I have already indicated22Perkins and Lacy were both young men but appeared to be a few years older thanBaughman and Layne.24The evidence also shows that on the basis of Mitchem's indictment being dismissedhe also was rehired by the Company.'Both Matthews and Johnson so testified.Hollingsworth on the other hand, testifiedthat Bandy was not throwing anything.26Roberts claimed to have been in Cincinnati, it will ,be recalled, and Stallard and Halehad left the scene and had taken Spencer to the hospital via a visit to Business AgentWarner some 18 miles from the plant.27 Since it was midwinter there was always a fire by the side of the road burning in anoil drum. THAYER, INC OF VIRGINIA239some skepticismabout the abilityof anyone drivinginto the plant thatmorning toseewell enough to make any accurate observationsA reading of Matthews'testimony on the events that day serves only to heighten this skepticismNot onlydid he name eight people he recognized, but went into considerable detail about whatseveral of them said and did Johnson identified six on thatoccasionBut his testi-mony about Bandy's throwing rocks was contradicted by another occupant of hiscar,HollingsworthSince Johnson was driving and Hollingsworth was just apassenger it is apparent that Hollingsworthwas inmuch the better position to observeI credit Bandy here and find thathis presenceon this occasion does not stand inhis way to reinstatementOn the first day of the picketing Henry Neal and Taylor Roberts met the busHollingsworth came to work on which stopped in front of the plantThey gotHollingsworth and tried to convince him he should join the strike, telling him thatthe Union would help himHollingsworth voiced no objection to going with themand talking to themThey made no threats to Hollingsworth nor did they engagein any coercive conduct toward himHowever, Hollingsworth did not go to workthat day and it would appear from his testimony that he was afraid to act anydifferently than he did 28Under the circumstances RobertsandNeal can hardlybe penalized for any element of coercion or intimidation experienced by Hollings-worth in this matter I find this conduct here to be permissibleThe day after the strike started, according to Matthews, he drove into the plantdriveway as if he meant to go on but stoppedLucy Hale came over and said,"You rotten- -, you go back to work and I hope you get executed"Hale's version was that sheopened hisdoor and said, "You're not going back inon us, are you?" to which Matthews replied, "No, I'm not, I'm going to stay outwith you "Hale also specifically denied the use of any profane languageMyobservation of Hale would lead me to believe that she was not the type of womanwho would use profanity gratuitously if at allAnd it seemstome that the pro-fanity attributed to her at thisstage in thestrike and the circumstances here couldbe characterized as completelygratuitousI credit her denialAccording to Matthews' further testimony, on Saturday, the first week of thestrike, he wentintothe plant to get his pay and remained there for about an hourtalking to his foremanWhen hecamebackhe found oneof the tireson his carhad been cutAcross the road from the car at the time were Williams,Billings,Stallard,Hale,all namedin the complaint, and othersObviously, someone did notlikeMatthewsBut thereisnothinghere thatimplicatesany of the above strikersApparently there were a few striking employees who took it upon themselves toengage in avariety of vandalism of this kindThereare numerousincidents involvingvandalism, directed not only tononstrikersbut also to many strikers, committed byunknown personsThere were also three or four strikers and strike sympathizerswho were charged with numeroustire slashingsand who pleaded guilty In addition,there areseveral incidentsinvolving intimidation and force directed toward thenonstrikers by strikingemployeeswho for thatreason werenot named in eithercharges or the complaint, and which,for the same reason,I have not discussedMatthewsalso testifiedthatafterhe returned to work a group of strikers, includingWilliamWilliams,JamesE.Mitchem, and E L Hudgins, passed him in his carand thumbed theirnoses athimThey slowed down in front of him and when hetried to pass them they prevented itThey kept this up all the way to the plant,some 3 miles orsoNear theplantentrance theysignaled for a left turn butinstead made a suddenstop infront of him nearly causing him to hit themThenthey thumbed theirnoses at himand pulled away In their testimony the threestrikersdeny the incidentOn another occasionwhen Matthews was working on the roofof the plant,Billings andMitchem andan unidentifiedfemale striker shouted at him from theroadcursinghim and anotheremployee and sayingthey hoped he and the othernonstrikersstarved to deathThis was also denied by the two strikersTheselast two items seem to me, when viewedin thecontext of the entire record,to beof an isolatedand relativelyinconsequential nature evenif they occurredFurthermore,one of theaccused strikers who was involved in bothincidents wasrecalledto hisjob byRespondentIn these circumstancesitwould seem that toexcludethe other two from reemployment would beinimical tothe effectuation ofthe policies of the Act ratherthan helpfulI so find23Hollingsworth was the colored janitor, and so far as the record shows the only coloredperson employed in the plant 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of the Respondent set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce in the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that the Company. has engagedin and is engaging,in certain unfairlabor practices affecting commerce, I shall recommend that it cease and desisttherefrom and take certain affirmative action in order to effectuate the policies ofthe Act.It has been found that the Company refused to bargain collectively with theUnion thereby interfering with, restraining, and coercing its employees.I shalltherefore recommend that the Company cease and desist therefrom and from any likeor related conduct, and also, upon request, bargain collectively with the Union withrespect to wages, hours, and other terms and conditions of employment, andembody, in a signed contract, any understanding reached.It has been further found that the strike herein was an unfair labor practice strike,caused by the Company's refusal to bargain. I shall therefore recommend thatthe Company offer, upon application, immediate reinstatement to their former orsubstantially equivalent positions,29 without prejudice to their seniority and otherrights and privileges, to all of the strikers, dismissing, if that be necessary, any re-placements hired; those strikers for whom no employment is available because ofany change in the Company's operations shall be placed on a preferential hiring listfor all jobs for which they are qualified, with priority determined among them bysuch system of seniority or other nondiscriminatory practice as heretofore has beenapplied in the conduct of the Company's business, and thereafter in accordancewith such list shall be offered reinstatement as positions become available and beforeany other persons are hired for such work.I shall also recommend that the Company make whole such strikers for any lossof pay they may have suffered by reason of the Company's refusal, if any, to re-instate them, by payment to each of them of a sum of money equal to that whichhe would normally have earned, less his net earnings, during the period from 5 daysafter the date on which he applies for reinstatement to the date of the Company'soffer of reinstatement.In view of the nature of the unfair labor practices committed, the commissionby the Respondent of similar and other unfair labor practices may be anticipated.I shall, therefore, recommend that the Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and at all times relevant herein was, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Hod Carriers' Building and Common Laborers' Union of America,Local Union No. 453, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3.By refusing to reinstate the striking employees whose names appear on Ap-pendix A herein, Respondent engaged in discrimination to discourage membershipin a labor organization, thereby engaging in unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.4.All production and maintenance employees at Respondent's Bluefield, Virginia,plant, excluding all office clerical employees, guards, watchmen, professional em-ployees, and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9(b) of the Act.5.At all times since September 10, 1957, the Union has been and now is theexclusive representative of all the employees in said unit within the meaning ofSection 9(a) of the Act.6.By failing and refusing to bargain with the Union on and after September 26,1957, Respondentengaged inunfair labor practices proscribed by Section 8(a)(5)and (1) of the Act.[Recommendations omitted from publication.]2D The Chase NationalBankof the City of New York,SanJuan, Puerto Rico,Branch,65 NLRB 827. FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.APPENDIX A241George BandySylvia L HarlessMilton F McBrideGeorge E BarrettJames A HicksNancy ParkerWilliam L BelcherAllan C HildrethJA PayneBernard BillingsMary J HillKermit PenlandHarold W BlankenshipEmory W HowardVmcile PerkinsClarence Leon BryantJames HowardR J RitterClyde F BryantHoward G HubbardTaylor E RobertsHerbert ChapmanElbert M HudginsMonroe SemansMildred ColeHarless JenningsFlora ShortAlbert Crist,Carrie M KefferFannie M StallardFloyd L DaleEarl Roger LacyS P ThompsonMaggie F FarmerAda LesterKenneth WatkinsBob GarbishLucille LewisVivian A WatkinsGarnet D GoodmanJosephine Loretta LockhartWilliam C WilliamsDenverGraybealHarry L MillerChester WorkmanLucy A HaleJames E MitchemDean 0 WrightDavid A HallLora I MunseyFuneral Directors of Greater St. Louis,Inc, St.Louis FuneralDirectors AssociationandAlvin C. TrapfMiscellaneous Drivers and Helpers Local 610, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpersof AmericaandAlvinC. Trapf.Cases Nos 14-CA-2064 and 1I-CB-729November 20, 1959DECISION AND ORDEROn dune 16, 1959, Trial Examiner Charles W Whittemore issuedhis Intermediate Report in this case, finding that the RespondentUnion and the Respondent Funeral Directors of Greater St Louis,Inc, had each of them engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forthmorefully in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent Unionand the General Counsel filed exceptions to the Intermediate Reporttogether with,supporting briefsThe Board' has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodifications1The Trial Examiner found, and we agree, that, by maintainingand enforcing the discriminatory hiring and employment conditionsestablished by the contract between them, the Respondent Union1 Pursuant to provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel[Chairman Leedom and MembersBean and Jenkins]125 NLRB No 29